Exhibit 99 DOMINION ENERGY, INC. CONDENSED CONSOLIDATED EARNINGS STATEMENT (Unaudited) Twelve Months Ended June 30, 2017 (millions, except per share amounts) Operating Revenue $ Operating Expenses Income from operations Other income Interest and related charges Income from operations including noncontrolling interests before income tax expense Income tax expense Net income including noncontrolling interests Noncontrolling interests Net income Attributable to Dominion Energy $ Earnings Per Common Share – Basic and Diluted Income from operations $ Noncontrolling interests Net income attributable to Dominion Energy $ VIRGINIA ELECTRIC AND POWER COMPANY CONDENSED CONSOLIDATED EARNINGS STATEMENT (Unaudited) Twelve Months Ended June 30, 2017 (millions) Operating Revenue $ Operating Expenses Income from operations Other income 66 Interest and related charges Income before income tax expense Income tax expense Net Income $ DOMINION ENERGY GAS HOLDINGS, LLC CONDENSED CONSOLIDATED EARNINGS STATEMENT (Unaudited) Twelve Months Ended June 30, 2017 (millions) Operating Revenue $ Operating Expenses Income from operations Earnings from equity method investee 23 Other income 15 Interest and related charges 96 Income before income tax expense Income tax expense Net Income $
